Title: From John Adams to John Adams Smith, 10 October 1819
From: Adams, John
To: Smith, John Adams



my dear Grand Son,
Quincy October 10th 1819

I have received your favour of the 5th of August—and the Cheese by Genel Boyd—for both—which I thank you—I have been for four, or five, and thirty years entirely of your opinion—that the United states have not among any Class of Politicians in England, any sincere friends, and those Millions of People who are not politicians, neither know or care, any more about us, than they do about the Seminole Indians—I suppose that the Execution of Arbuthnot and Ambrister, extinguished the hopes of the English Nation of employing Indians and Negro’s for their Cutt Throats in the future Wars, which they hope, expect, and prey for against us.— I found in England as little friendship for us, amongst the Whigs, as amongst the Tories. Mansfield and North were quite as friendly, and much more civil, than Richmond or Camden—It is astonishing to me, that so many of my Country-Men, still cherish a fond attachment to the people of England, and of our over-weening opinion, that, that Nation has any affection tenderness or delicacy towards us—
There is not a Nation in Europe that hates us so heartily as the English— and that Studies and labours so herd to dispose Us, without being able to succeed, there real fear and dread of us, is equal to their Hatred—I wish and pray for a continuation of the tranquillity of the World—But I am no prophet—and therefore can foresee nothing for a Century to comebut turbulence and Wars, after a little interval
The nineteenth Century appears to me likely to produce greater changes than the eighteenth has done may the progress of Knowledge of Physical and intellectual Liberty increase as time rolls on—and the nations of the Earth become better acquainted with each other, as civilization advances.—
Your sister friends are all well - Caroline De Wint has another Daughter—Your Uncle and family commenced their journey Yesterday, on their return to Washington, from a visit which has given me inexpressible delight—
In daily expectation of a summons to a more enlightened World—I remain / your affectionate / Grand Father
John Adams